Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/766,559 filed 5/22/20. Claims 1-12 are pending with claims 1 and 12 in independent form.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A document creation assistance server for assisting with creation of a document that serves as an Example, comprising: an identification information accepting means that accepts identification information that identifies a final product generated through synthesis of a plurality of compounds; a chemical equation obtaining means that obtains a chemical equation for generating the final product corresponding to the identification information accepted by the identification information accepting means, with reference to electronic lab notebook data that electrically describes experiments related to the synthesis of the compounds; and a document generating means that generates a document containing the chemical equation obtained by the chemical equation obtaining means. With respect to claim 12 and all its dependencies, A method of assisting with creation of a document that serves as an Example using a computer, comprising: accepting, by the computer, identification information that identifies a final product generated through synthesis of a plurality of compounds; obtaining, by the computer, a chemical equation for generating the final product corresponding to the identification information accepted, with reference to electronic lab notebook data that electrically describes experiments related to the synthesis of the compounds; and generating, by the computer, a document including the chemical equation obtained. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches an electronic lab notebook and its system and method of the creation, implementation and maintenance of the electronic lab records system (see Adler et al. EP 1276059 A2). The prior art teaches a chemical reaction display device to calculate a product generated from a raw material and a chemical reaction process where a user inputs a name of a raw material or chemical formula and when inputting a synthesis execution key, all final products that can be generated from the raw material are displayed (see Sudo JP 2000099537A). The prior art teaches searching a database in response to a user identifying a target chemical and in response, displaying a list of reagent chemicals used to synthesize the target chemical, equipment used to synthesize the target chemical, and a procedure used to synthesize the target chemical (see Smith et al. US 7,250,950 B2). The prior art teaches an electronic lab notebook with an information retrieval module that allows a user to perform different types of searches such as molecular formula, Boolean operators, molecular mass searches, etc. where the search functions can be divided into four categories such as experiment, content, metadata and structure searches (see Froehlich et al. WO 2006040134 A1). These are all different from applicant’s claimed invention in that the prior art above fails to teach a server for assisting with creation of a document having an identification information accepting means that accepts identification information that identifies a final product generated through synthesis of a plurality of compounds; a chemical equation obtaining means that obtains a chemical equation for generating the final product corresponding to the identification information accepted by the identification information accepting means, with reference to electronic lab notebook data that electrically describes experiments related to the synthesis of the compounds; and a document generating means that generates a document containing the chemical equation obtained by the chemical equation obtaining means.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH